The plaintiffs in error were convicted in the county court of Payne county on a charge of manufacturing intoxicating liquor, and their punishment *Page 76 
fixed at a fine of $300 and imprisonment in the county jail for 60 days as to each of them.
The appeal was lodged in this court June 9, 1927, and plaintiffs in error were at large upon an appeal bond. The Attorney General has filed a motion in this court, supported by the affidavits of H.H. Isham, sheriff of Noble county, and of A.D. Williams, undersheriff of Payne county, and John B. Calderhead, former sheriff of Payne county, that the plaintiff in error, Tip Bailey, is now a fugitive from justice and without the jurisdiction of this court.
It has been uniformly held by this court that, where a person is convicted of a crime, and has prosecuted an appeal to this court, and thereafter becomes a fugitive from justice, or is otherwise beyond the jurisdiction of this court, and cannot be made to respond to any judgment or order that might be made in this case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed as to the plaintiff in error Tip Bailey.
EDWARDS, P.J., and DAVENPORT, J., concur.